--------------------------------------------------------------------------------

Freddie Mac Loan Number 504182919
Property Name:  Summer Ridge Assisted
Living & Retirement Community




MULTIFAMILY NOTE
MULTISTATE – FIXED RATE
Portfolio Execution


(Revised 2-15-2011)




US $8,630,000.00
Effective Date: July 6, 2011





FOR VALUE RECEIVED, EMERIROCK LLC, a Delaware limited liability company
(together with such party’s or parties’ successors and assigns, “Borrower”)
jointly and severally (if more than one) promises to pay to the order of OAK
GROVE COMMERCIAL MORTGAGE, LLC, a Delaware limited liability company, the
principal sum of Eight Million Six Hundred Thirty Thousand and No/100 Dollars
($,8,630,000.00), with interest on the unpaid principal balance, as hereinafter
provided.


1.           Defined Terms.


(a)           As used in this Note:


“Base Recourse” means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.


“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.


“Default Rate” means an annual interest rate equal to 4 percentage points above
the Fixed Interest Rate.  However, at no time will the Default Rate exceed the
Maximum Interest Rate.


“Fixed Interest Rate” means the annual interest rate of Six and Two Hundredths
Percent (6.02%).


“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is September 1, 2011.

Multifamily Multistate Note – Fixed Rate
Portfolio Execution
 
 

--------------------------------------------------------------------------------

 

“Lender” means the holder from time to time of this Note.


“Loan” means the loan evidenced by this Note.


“Maturity Date” means the earlier of (i) August 1, 2021 (the “Scheduled Maturity
Date”), and (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document ; provided, however, that if the unpaid principal balance of this Note
becomes due and payable by acceleration but such acceleration is rendered null
and void and no further force and effect by operation of law or agreement by
Lender, such acceleration will have no effect on the Maturity Date.


“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.


“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to
Lender.  The Prepayment Premium Period is the period from and including the date
of this Note until but not including the first day of the Window Period.


“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note as amended, modified or
supplemented from time to time.


“Window Period” means the 3 consecutive calendar month period prior to the
Scheduled Maturity Date.


“Yield Maintenance Period” means the period from and including the date of this
Note until but not including February 1, 2021.


 
(b)
Other capitalized terms used but not defined in this Note shall have the
meanings given to such terms in the Security Instrument.



2.
Address for Payment.  All payments due under this Note shall be payable at 2177
Youngman Avenue, St. Paul, Minnesota 55116, or such other place as may be
designated by Notice to Borrower from or on behalf of Lender.



3.           Payments.


 
(a)
Interest will accrue on the outstanding principal balance of this Note at the
Fixed Interest Rate, subject to the provisions of Section 8 of this Note.


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 2
 
 

--------------------------------------------------------------------------------

 

 
(b)
Interest under this Note shall be computed, payable and allocated on the basis
of an actual/360 interest calculation schedule (interest is payable for the
actual number of days in each month, and each month’s interest is calculated by
multiplying the unpaid principal amount of this Note as of the first day of the
month for which interest is being calculated by the Fixed Interest Rate,
dividing the product by 360, and multiplying the quotient by the number of days
in the month for which interest is being calculated).  The portion of the
monthly installment of principal and interest under this Note attributable to
principal and the portion attributable to interest will vary based upon the
number of days in the month for which such installment is paid. Each monthly
payment of principal and interest will first be applied to pay in full interest
due, and the balance of the monthly installment payment paid by Borrower will be
credited to principal.



 
(c)
Unless disbursement of principal is made by Lender to Borrower on the first day
of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note.  If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note.  The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note.  Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.



 
(d)
Beginning on the First Installment Due Date, and continuing until and including
the monthly installment due on the Maturity Date, principal and accrued interest
shall be payable by Borrower in consecutive monthly installments due and payable
on the first day of each calendar month.  The amount of the monthly installment
of principal and interest payable pursuant to this Section 3(d) on an
Installment Due Date shall be Fifty One Thousand Eight Hundred Fifty-Two and
23/100 Dollars ($51,852.23).



 
(e)
All remaining Indebtedness, including all principal and interest, shall be due
and payable by Borrower on the Maturity Date.



 
(f)
All payments under this Note shall be made in immediately available U.S. funds.



 
(g)
Any regularly scheduled monthly installment of interest only or principal and
interest payable pursuant to this Section 3 that is received by Lender before
the date it is due shall be deemed to have been received on the due date for the
purpose of calculating interest due.



 
(h)
Any accrued interest remaining past due for 30 days or more, at Lender’s
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to “accrued interest” shall refer to accrued
interest


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 3
 
 

--------------------------------------------------------------------------------

 

 
which has not become part of the unpaid principal balance.  Any amount added to
principal pursuant to the Loan Documents shall bear interest at the applicable
rate or rates specified in this Note and shall be payable with such interest
upon demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.



4.
Application of Partial Payments.  If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion.  Borrower agrees that neither Lender’s
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender’s application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.



5.
Security.  The Indebtedness is secured by, among other things, the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender as to collateral for the Indebtedness.



6.
Acceleration.  If an Event of Default has occurred and is continuing, the entire
unpaid principal balance, any accrued interest, any prepayment premium payable
under Section 10, and all other amounts payable under this Note and any other
Loan Document, shall at once become due and payable, at the option of Lender,
without any prior notice to Borrower (except if notice is required by applicable
law, then after such notice).  Lender may exercise this option to accelerate
regardless of any prior forbearance.  For purposes of exercising such option,
Lender shall calculate the prepayment premium as if prepayment occurred on the
date of acceleration.  If prepayment occurs thereafter, Lender shall recalculate
the prepayment premium as of the actual prepayment date.



7.           Late Charge.


 
(a)
If any monthly installment of interest or principal and interest or other amount
payable under this Note or under the Security Instrument or any other Loan
Document is not received in full by Lender within 10 days after the installment
or other amount is due, counting from and including the date such installment or
other amount is due (unless applicable law requires a longer period of time
before a late charge may be imposed, in which event such longer period shall be
substituted), Borrower shall pay to Lender, immediately and without demand by
Lender, a late charge equal to 5% of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount shall be substituted).  If the Loan is not fully amortizing, the
late charge will not be due on the final payment of principal owed on the
Maturity Date if such payment is not timely made.


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 4
 
 

--------------------------------------------------------------------------------

 

 
(b)
Borrower acknowledges that its failure to make timely payments will cause Lender
to incur additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional
expenses.  Borrower agrees that the late charge payable pursuant to this
Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.



8.           Default Rate.


 
(a)
So long as (i) any monthly installment under this Note remains past due for
30 days or more or (ii) any other Event of Default has occurred and is
continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note shall accrue on the unpaid principal balance
from the Installment Due Date of the first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate.



 
(b)
From and after the Maturity Date, the unpaid principal balance shall continue to
bear interest at the Default Rate until and including the date on which the
entire principal balance is paid in full.



 
(c)
Borrower acknowledges that (i) its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for 30 days or more, Lender will incur additional costs and expenses arising
from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities; and (iii)  it is extremely difficult and impractical
to determine those additional costs and expenses.  Borrower also acknowledges
that, during the time that any monthly installment under this Note is delinquent
for 30 days or more or any other Event of Default has occurred and is
continuing, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased
risk.  Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the Borrower’s
delinquent payment and the additional compensation Lender is entitled to receive
for the increased risks of nonpayment associated with a delinquent loan.



9.           Limits on Personal Liability.


 
(a)
Except as otherwise provided in this Section 9, Borrower shall have no personal
liability under this Note, the Security Instrument or any other Loan Document
for


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 5
 
 

--------------------------------------------------------------------------------

 

 
the repayment of the Indebtedness or for the performance of any other
obligations of Borrower under the Loan Documents and Lender’s only recourse for
the satisfaction of the Indebtedness and the performance of such obligations
shall be Lender’s exercise of its rights and remedies with respect to the
Mortgaged Property and to any other collateral held by Lender as security for
the Indebtedness.  This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.



 
(b)
Borrower shall be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.



 
(c)
In addition to the Base Recourse, Borrower shall be personally liable to Lender
for the repayment of a further portion of the Indebtedness equal to any loss or
damage suffered by Lender as a result of the occurrence of any of the following
events:



 
(i)
Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3(a) of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence.  However, Borrower will not be personally liable for any failure
described in this Section 9(c)(i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.



 
(ii)
Borrower fails to apply all insurance proceeds and condemnation proceeds as
required by the Security Instrument.  However, Borrower will not be personally
liable for any failure described in this Section 9(c)(ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of a valid order issued in a bankruptcy, receivership, or
similar judicial proceeding.



 
(iii)
Borrower fails to comply with Section 14(g) or (h) of the Security Instrument
relating to the delivery of books and records, statements, schedules and
reports.



 
(iv)
Borrower fails to pay when due in accordance with the terms of the Security
Instrument the amount of any item below marked “Deferred”; provided however,
that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of no force
or effect.



 
[Deferred]
Hazard Insurance premiums or other insurance premiums

[Collect  ]                      Taxes or payments in lieu of taxes (PILOT)

Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 6
 
 

--------------------------------------------------------------------------------

 

[Deferred]                    water and sewer charges (that could become a lien
on the Mortgaged Property)
[N/A              ]              ground rents
 
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)



 
(v)
Borrower engages in any willful act of material waste of the Mortgaged Property.



 
(vi)
Any of the following Transfers occurs:



 
(A)
the creation of a mechanic’s lien or other involuntary lien or encumbrance which
does not otherwise comply with Section 21(c)(v) of the Security Instrument and
is filed by any person that is not an Affiliate;



 
(B)
the Transfer of property by devise, descent or operation of law upon the death
of a natural person which does not meet the requirements set forth in the
Security Instrument;



 
(C)
the grant of an easement that does not meet the requirements set forth in the
Security Instrument; or



 
(D)
the execution of a Lease that does not meet the requirements set forth in the
Security Instrument.



(d)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for:


 
(i)
the performance of all of Borrower’s obligations under Section 18 of the
Security Instrument (relating to environmental matters);



 
(ii)
the costs of any audit under Section 14(g) of the Security Instrument; and



 
(iii)
any costs and expenses incurred by Lender in connection with the collection of
any amount for which Borrower is personally liable under this Section 9,
including Attorneys’ Fees and Costs and the costs of conducting any independent
audit of Borrower’s books and records to determine the amount for which Borrower
has personal liability.



 
(e)
All payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 7
 
 

--------------------------------------------------------------------------------

 

 
(f)
Notwithstanding the Base Recourse, Borrower shall become personally liable to
Lender for the repayment of all of the Indebtedness upon the occurrence of any
of the following Events of Default:



 
(i)
Borrower’s ownership of any property or operation of any business not permitted
by Section 33(a) and (b) of the Security Instrument;



 
(ii)
a Transfer that is an Event of Default under Section 21 of the Security
Instrument, occurs other than a Transfer set forth in Section 9(c)(vi) above
(for which Borrower shall have personal liability for Lender’s loss or damage);
provided, however, Borrower shall not have any personal liability for a Transfer
consisting solely of the involuntary removal or involuntary withdrawal of a
general partner in a limited partnership or a manager in a limited liability
company;



 
(iii)
fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender;



 
(iv)
Borrower voluntarily files for bankruptcy protection under the United States
Bankruptcy Code;



 
(v)
Borrower voluntarily becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights;



 
(vi)
The Mortgaged Property or any part thereof becomes an asset in a voluntary
bankruptcy or becomes subject to any voluntary reorganization, receivership,
insolvency proceeding, or other similar voluntary proceeding pursuant to any
other federal or state law affecting debtor and creditor rights;



 
(vii)
an order of relief is entered against Borrower pursuant to the United States
Bankruptcy Code or other federal or state law affecting debtor and creditor
rights in any involuntary bankruptcy proceeding initiated or joined in by a
Related Party; or



 
(viii)
an involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower (by a party other than Lender) but only if Borrower
has failed to use commercially reasonable efforts to dismiss such proceeding or
has consented to such proceeding.  “Commercially reasonable efforts” will not
require any direct or indirect interest holders in


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 8
 
 

--------------------------------------------------------------------------------

 

 
Borrower to contribute or cause the contribution of additional capital to
Borrower.



(g)
For purposes of Section 9(f), the term “Related Party” means:

 


                     (i)
Borrower or any guarantor; and



                      (ii)
any person that holds, directly or indirectly, any ownership interest in or
right to manage Borrower or any guarantor, including without limitation, any
shareholder, member or partner of Borrower or any; and



                     (iii)
any person in which any ownership interest (direct or indirect) or right to
manage is held by Borrower or any guarantor or any partner, shareholder or
member of, or any other person holding an interest in, Borrower or any
guarantor; and



                    (iv)
any other creditor of Borrower that is related by blood, marriage or adoption to
Borrower or any guarantor or any partner, shareholder or member of, or any other
person holding an interest in, Borrower or any guarantor.



 
(h)
If Borrower or any guarantor or any Related Party has solicited creditors to
initiate or participate in any proceeding referred to in Section 9(f),
regardless of whether any of the creditors solicited actually initiates or
participates in the proceeding, then such proceeding shall be considered as
having been initiated by a Related Party.



 
(i)
To the extent that Borrower has personal liability under this Section 9, Lender
may exercise its rights against Borrower personally without regard to whether
Lender has exercised any rights against the Mortgaged Property or any other
security, or pursued any rights against any guarantor, or pursued any other
rights available to Lender under this Note, the Security Instrument, any other
Loan Document or applicable law. To the fullest extent permitted by applicable
law, in any action to enforce Borrower’s personal liability under this
Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.



10.           Voluntary and Involuntary Prepayments.


 
(a)
Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note.  Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note.

 
 


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 9
 
 

--------------------------------------------------------------------------------

 

 
(b)
Borrower may voluntarily prepay all of the unpaid principal balance of this Note
on an Installment Due Date so long as Borrower designates the date for such
prepayment in a Notice from Borrower to Lender given at least 30 days prior to
the date of such prepayment.  If an Installment Due Date (as defined in Section
1(a)) falls on a day which is not a Business Day, then with respect to payments
made under this Section 10 only, the term “Installment Due Date” shall mean the
Business Day immediately preceding the scheduled Installment Due Date.



 
(c)
Notwithstanding Section (b) above, Borrower may voluntarily prepay all of the
unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
Section (b) and meets the other requirements set forth in this
Section.  Borrower acknowledges that Lender has agreed that Borrower may prepay
principal on a Business Day other than an Installment Due Date only because
Lender shall deem any prepayment received by Lender on any day other than an
Installment Due Date to have been received on the Installment Due Date
immediately following such prepayment and Borrower shall be responsible for all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.



 
(d)
Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this
Note.  In order to voluntarily prepay all or any part of the principal of this
Note, Borrower must also pay to Lender, together with the amount of principal
being prepaid, (i) all accrued and unpaid interest due under this Note, plus
(ii) all other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(e).



 
(e)
Except as provided in Section 10(f), a prepayment premium shall be due and
payable by Borrower in connection with any prepayment of principal under this
Note during the Prepayment Premium Period.  The prepayment premium shall be
computed as follows:



 
(i)
For any prepayment made during the Yield Maintenance Period, the prepayment
premium shall be whichever is the greater of subsections (A) and (B) below:



 
(A)
1.0% of the amount of principal being prepaid; or



(B)           the product obtained by multiplying:


 
(1)
the amount of principal being prepaid or accelerated,

by
 
(2)
the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment Rate,


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 10
 
 

--------------------------------------------------------------------------------

 

 
by

                (3)           the Present Value Factor.


 
For purposes of Section (10)(e)(i)(B), the following definitions shall apply:



 
Monthly Note Rate: 1/12 of the Fixed Interest Rate, expressed as a decimal
calculated to five digits.



 
Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.



Assumed Reinvestment Rate:  1/12 of the yield rate expressed as a decimal to two
digits, as of the close of the trading session which is five Business Days
before the Prepayment Date, found among the Daily Treasury Yield Curve Rates,
commonly known as Constant Maturity Treasury (“CMT”) rates, with a maturity
equal to the remaining Yield Maintenance Period, as reported on the U.S.
Department of the Treasury website. If no published CMT maturity matches the
remaining Yield Maintenance Period, Lender shall interpolate as a decimal to two
digits the yield rate between (a) the CMT with a maturity closest to, but
shorter than, the remaining Yield Maintenance Period, and (b) the CMT with a
maturity closest to, but longer than, the remaining Yield Maintenance Period, as
follows:
 
Yield Manintenance Period [formula.jpg]
 
 
A = yield rate for the CMT with a maturity shorter than the remaining Yield
Maintenance Period

 
 
B = yield rate for the CMT with a maturity longer than the remaining Yield
Maintenance Period

 
 
C = number of months to maturity for the CMT maturity shorter than the remaining
Yield Maintenance Period

 
 
D = number of months to maturity for the CMT maturity longer than the remaining
Yield Maintenance Period

 
 
E = number of months remaining in the Yield Maintenance Period



In the event the U.S. Department of the Treasury ceases publication of the CMT
rates, the Assumed Reinvestment Rate shall equal the yield rate on

Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 11
 
 

--------------------------------------------------------------------------------

 

the first U.S. Treasury security which is not callable or indexed to inflation
and which matures after the expiration of the Yield Maintenance Period.


 
Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:



Present Value Formula [presentvalue.jpg]


 
n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.



ARR = Assumed Reinvestment Rate


 
(ii)
For any prepayment made after the expiration of the Yield Maintenance Period but
during the remainder of the Prepayment Premium Period, the prepayment premium
shall be 1.0% of the amount of principal being prepaid.



 
(f)
Notwithstanding any other provision of this Section 10, no prepayment premium
shall be payable with respect to (i) any prepayment made during the Window
Period, or (ii) any prepayment occurring as a result of the application of any
insurance proceeds or condemnation award under the Security Instrument.



 
(g)
Unless Lender agrees otherwise in writing, a permitted or required prepayment of
less than the unpaid principal balance of this Note shall not extend or postpone
the due date of any subsequent monthly installments or change the amount of such
installments.



 
(h)
Borrower recognizes that any prepayment of any of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 12
 
 

--------------------------------------------------------------------------------

 

 
its commitments to third parties.  Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such
damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment.  Borrower
further acknowledges that the prepayment premium provisions of this Note are a
material part of the consideration for the Loan, and that the terms of this Note
are in other respects more favorable to Borrower as a result of the Borrower’s
voluntary agreement to the prepayment premium provisions.



11.
Costs and Expenses.  To the fullest extent allowed by applicable law, Borrower
shall pay all expenses and costs, including Attorneys’ Fees and Costs incurred
by Lender as a result of any default under this Note or in connection with
efforts to collect any amount due under this Note, or to enforce the provisions
of any of the other Loan Documents, including those incurred in post-judgment
collection efforts and in any bankruptcy proceeding (including any action for
relief from the automatic stay of any bankruptcy proceeding) or judicial or
non-judicial foreclosure proceeding.



12.
Forbearance.  Any forbearance by Lender in exercising any right or remedy under
this Note, the Security Instrument, or any other Loan Document or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
that or any other right or remedy.  The acceptance by Lender of any payment
after the due date of such payment, or in an amount which is less than the
required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.



13.
Waivers.  Borrower and all endorsers and guarantors of this Note and all other
third party obligors waive presentment, demand, notice of dishonor, protest,
notice of acceleration, notice of intent to demand or accelerate payment or
maturity, presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness.



14.
Loan Charges.  Borrower and Lender intend at all times to comply with the law of
the State of Texas governing the Maximum Interest Rate or the maximum amount of
interest payable on or in connection with this Note and the Indebtedness (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If the applicable law is ever judicially interpreted so as to
render usurious any amount payable under this Note or under any other Loan
Document, or contracted for, charged, taken, reserved or received with respect
to the Indebtedness, or as a result of acceleration of the maturity of this
Note, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by any applicable law, then Borrower and
Lender expressly intend that


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 13
 
 

--------------------------------------------------------------------------------

 

 
all excess amounts collected by Lender shall be applied to reduce the unpaid
principal balance of this Note (or, if this Note has been or would thereby be
paid in full, shall be refunded to Borrower), and the provisions of this Note,
the Security Instrument and any other Loan Documents immediately shall be deemed
reformed and the amounts thereafter collectible under this Note or any other
Loan Document reduced, without the necessity of the execution of any new
documents, so as to comply with any applicable law, but so as to permit the
recovery of the fullest amount otherwise payable under this Note or any other
Loan Document.  The right to accelerate the Maturity Date of this Note does not
include the right to accelerate any interest, which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to collect any
unearned interest in the event of acceleration.  All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the Indebtedness shall,
to the extent permitted by any applicable law, be amortized, prorated, allocated
and spread throughout the full term of the Indebtedness until payment in full so
that the rate or amount of interest on account of the Indebtedness does not
exceed the applicable usury ceiling.  Notwithstanding any provision contained in
this Note, the Security Instrument or any other Loan Document that permits the
compounding of interest, including any provision by which any accrued interest
is added to the principal amount of this Note, the total amount of interest that
Borrower is obligated to pay and Lender is entitled to receive with respect to
the Indebtedness shall not exceed the amount calculated on a simple (i.e.,
non-compounded) interest basis at the maximum rate on principal amounts actually
advanced to or for the account of Borrower, including all current and prior
advances and any advances made pursuant to the Security Instrument or other Loan
Documents (such as for the payment of taxes, insurance premiums and similar
expenses or costs).



15.
Commercial Purpose.  Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.



16.
Counting of Days.  Except where otherwise specifically provided, any reference
in this Note to a period of “days” means calendar days, not Business Days.



17.
Governing Law.  This Note shall be governed by the law of the Property
Jurisdiction.



18.
Captions.  The captions of the Sections of this Note are for convenience only
and shall be disregarded in construing this Note.



19.
Notices; Written Modifications.



 
(a)
All Notices, demands and other communications required or permitted to be given
pursuant to this Note shall be given in accordance with Section 31 of the
Security Instrument.



 
(b)
Any modification or amendment to this Note shall be ineffective unless in
writing signed by the party sought to be charged with such modification or
amendment;


Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 14
 
 

--------------------------------------------------------------------------------

 

 
provided, however, that in the event of a Transfer under the terms of the
Security Instrument that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.



20.
Consent to Jurisdiction and Venue.  Borrower agrees that any controversy arising
under or in relation to this Note may be litigated in the Property
Jurisdiction.  The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to this Note.  Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.  However, nothing in this Note is intended to
limit any right that Lender may have to bring any suit, action or proceeding
relating to matters arising under this Note in any court of any other
jurisdiction.



21.
WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.



22.           State-Specific Provisions.  N/A




ATTACHED RIDER. The following Rider below, if marked with an “X” in the space
provided below, is attached to and made a part of this Note:


[___]           Fixed to Float Terms Rider


ATTACHED EXHIBIT.  The Exhibit noted below, if marked with an “X” in the space
provided, is attached to this Note:


[X]           Exhibit A                      Modifications to Multifamily Note





Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 15
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.  Borrower intends that this Note
shall be deemed to be signed and delivered as a sealed instrument.


EMERIROCK LLC, a Delaware limited liability
company
 
By:      /s/
Eric Mendelsohn                                                          
Eric Mendelsohn
Its:       Senior Vice President – Corporate Development
 


_____45-1681575__________________________________
Borrower’s Employer ID Number











Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 16
 
 

--------------------------------------------------------------------------------

 



PAY TO THE ORDER OF _______________________________________________ WITHOUT
RECOURSE.


OAK GROVE COMMERCIAL MORTGAGE, LLC, a Delaware limited liability company
 
By:     /s/ Beverly
D, Berquam                                                                      
Name:             Beverly D. Berquam
Title:              Assistant Vice President



Multifamily Multistate Note – Fixed Rate – Portfolio Execution Page 17
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


MODIFICATIONS TO MULTIFAMILY NOTE


The following modifications are made to the text of the Note that precedes this
Exhibit.


1.  
The following subsections are added as Subsection 9(c)(vii), (viii) and (ix) to
the Note:



“(vii)           the avoidance, in whole or in part, of the transfer creating
the lien of the Security Instrument, or a court order providing an alternative
remedy to that avoidance, because of the occurrence on or before the date that
the Security Instrument was recorded of a fraudulent transfer or a preference
under federal bankruptcy, state insolvency, or similar creditors’ rights laws.


 (viii)           Borrower's failure to cause the issuance, renewal,
continuation, extension or maintenance of all Licenses required to legally
operate the Mortgaged Property as a seniors housing Facility, as defined in the
Security Instrument.


 (ix)              Borrower's failure upon an Event of Default to cooperate, or
Borrower's otherwise intentional interference with, hindrance or delay of Lender
(or its nominee or designee), in connection with the timely and orderly transfer
of any and all Licenses, as defined in the Security Instrument.”




OPPENHEIMER: 2878371 v07 07/05/2011






Multifamily Multistate Note – Fixed Rate – Portfolio ExecutionPage A-1
 
 

--------------------------------------------------------------------------------

 
